DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/28/2020.
Claims 1-4, 7-10, and 13 are pending of which claim 1 and 7 independent claims, and claims 5-6, and 11-12 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20180048451 to Yin (hereinafter “Yin”).

Regarding claim 1: Yin discloses a method performed by a wireless device in a wireless communication system, the method comprising: receiving, from a network, i)a first downlink assignment index (DAI) for a pair of a first downlink (DL) short transmission time interval (sTTI) and a first physical uplink control channel (PUCCH) sTTI (Yin, see paragraph [0152-0153], a downlink assignment index (DAI) value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI), and ii) a second DAI for a pair Yin, see paragraph [0152-0153], multiple sPDSCH HARQ-ACK reporting in the same UL sTTI (e.g., on a sPUCCH), i.e., the multiple DL sTTIs associated with a single UL sTTI forms a DL association set for the given UL sTTI, and this is indicated by a downlink assignment index (DAI) value may be included in the DL assignment DCI, where the DAI value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI), based on an acknowledge/negative-acknowledge (ACK/NACK) resource related to the first DAI overlapping an ACK/NACK resource related to the second DAI; and transmitting, to the network, ACK/NACK signals for the first DL sTTI and the second DL sTTI based on the third DAI, through the ACK/NACK resource(Yin, see paragraphs [0156] and [0158], With multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; because the ACK/NACH for the first and second DK sTTIs is overlapping, and since it is assumed that the first and second DL sTTI are part of the same subframe and the first DAI, second DAI and the third DAI are index values of the same DAI ( see the definition of DAI value: DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI), only one sPDSCH is detected at a time in the DL association set, and in this case, the UE may report HARQ-ACK using the sPUCCH format 1 resource).  

Regarding claim 2: Yin discloses the method of claim 1, wherein the first DL sTTI and the second DL sTTI have different lengths compared to each other (Yin,  see paragraphs [0156] and [0158], With multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; if only one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK using the sPUCCH format 1 resource; if more than one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK of multiple sPDSCH in the sPUCCH format 2 resource; if sPUCCH format 2 is used to report the HARQ-ACK of more than 1 sTTIs, the HARQ-ACK of all DL sTTIs in the DL association set should be reported; if there are more than 1 codeword or Transport Block (TB) in a sTTI, the HARQ-ACK bits of the TBs may be spatial bundled to generate one HARQ-ACK bit for a DL sTTI, and  the HARQ-ACK bits may be arranged based on the DAI index of each sTTI, discontinuous transmission (DTX) and/or negative acknowledgment (NACK) can be padded for other sTTIs after. In another method, the HARQ-ACK bits may be multiplexed based on the sTTI ordering).  

Regarding claim 3: Yin discloses the method of claim 1, wherein the ACK/NACK signals for the first DL sTTI and the second DL sTTI are transmitted in one PUCCH (Yin,  see paragraphs [0156] and [0158], With multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; if only one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK using the sPUCCH format 1 resource; if more than one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK of multiple sPDSCH in the sPUCCH format 2 resource). 

Regarding claim 4: Yin discloses the method of claim 3, wherein the one PUCCH resource or the ACK/NACK resource is determined based on  a configuration of multiple sTTIs received from the networkYin,  see paragraphs [0156] and [0158], With multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; if only one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK using the sPUCCH format 1 resource; if more than one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK of multiple sPDSCH in the sPUCCH format 2 resource.  

Regarding claim 7: Yin discloses  a wireless device configured to operate in a wireless communication system, the [[UE]] wireless device comprising: a memory; a transceiver; and at least one processor, operably coupled to the memory and the transceiver, configured to control the transceiver: receiving, from a network, i) a first downlink assignment index (DAI) for a pair of a first downlink (DL) short transmission time interval (sTTI) and a first physical uplink control channel (PUCCH) sTTI(Yin, see paragraph [0152-0153], a downlink assignment index (DAI) value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI),  and ii) a second DAI for a pair of a second DL sTTI and a second Yin, see paragraph [0152-0153], multiple sPDSCH HARQ-ACK reporting in the same UL sTTI (e.g., on a sPUCCH), i.e., the multiple DL sTTIs associated with a single UL sTTI forms a DL association set for the given UL sTTI, and this is indicated by a downlink assignment index (DAI) value may be included in the DL assignment DCI, where the DAI value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI), based on an acknowledge/negative-acknowledge (ACK/NACK) resource related to the first DAI overlapping an ACK/NACK resource related to the second DAI; and transmitting, to the network, ACK/NACK signals for the first DL sTTI and the second DL sTTI based on the third DAI, through the ACK/NACK resource(Yin, see paragraphs [0156] and [0158], With multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; because the ACK/NACH for the first and second DK sTTIs is overlapping, and since it is assumed that the first and second DL sTTI are part of the same subframe and the first DAI, second DAI and the third DAI are index values of the same DAI ( see the definition of DAI value: DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI), only one sPDSCH is detected at a time in the DL association set, and in this case, the UE may report HARQ-ACK using the sPUCCH format 1 resource ).  

Regarding claim 8: Yin discloses the [[UE]] wireless device of claim 7, wherein the first DL sTTI and the second DL sTTI have different lengths compared to each otherYin,  see paragraphs [0156] and [0158], with multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; if only one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK using the sPUCCH format 1 resource; if more than one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK of multiple sPDSCH in the sPUCCH format 2 resource; if sPUCCH format 2 is used to report the HARQ-ACK of more than 1 sTTIs, the HARQ-ACK of all DL sTTIs in the DL association set should be reported; if there are more than 1 codeword or Transport Block (TB) in a sTTI, the HARQ-ACK bits of the TBs may be spatial bundled to generate one HARQ-ACK bit for a DL sTTI, and  the HARQ-ACK bits may be arranged based on the DAI index of each sTTI, discontinuous transmission (DTX) and/or negative acknowledgment (NACK) can be padded for other sTTIs after. In another method, the HARQ-ACK bits may be multiplexed based on the sTTI ordering).  
  
Regarding claim 9: Yin discloses the [[UE]] wireless device of claim 7, wherein the ACK/NACK signals for the first DL sTTI and the second DL sTTI are transmitted in one PUCCH(Yin,  see paragraphs [0156] and [0158], With multiple DL sTTIs associated with a UL sTTI, a UE may be configured with a sPUCCH format 1 resource and a sPUCCH format 2 resource; if only one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK using the sPUCCH format 1 resource; if more than one sPDSCH is detected in the DL association set, the UE may report HARQ-ACK of multiple sPDSCH in the sPUCCH format 2 resource). .  

Regarding claim 10: Yin discloses the wireless device of claim 9, wherein the one PUCCH resource or the  ACK/NACK resource is determined based on a configuration of multiple sTTIs received from the network(Yin, see paragraph [0152-0153], multiple sPDSCH HARQ-ACK reporting in the same UL sTTI (e.g., on a sPUCCH), i.e., the multiple DL sTTIs associated with a single UL sTTI forms a DL association set for the given UL sTTI, and this is indicated by a downlink assignment index (DAI) value may be included in the DL assignment DCI, where the DAI value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI.  

Regarding claim 13: Yin discloses the method of claim 1, wherein the wireless device is in communication with at least one of another wireless device, a network, autonomous vehicles other than the wireless device (Yin, see paragraph [0199], a UE may also include a wireless communications interface that provides user access to the functions of the UE to any device including to a communication device mounted on a vehicle).   
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. See below:

Applicant argues that  claims 1-4, 7-10 and 13 are amended, of which, claims 1 and 7 are independent claims, and  cancels claims 5, 6, 11 and 12  and independent claim 1 is directed to "a method performed by a wireless device in a wireless communication system." As amended, the method of claim 1 expressly requires, among other things: receiving ... i) a first downlink assignment index (DAI) for a pair of a first downlink (DL) short transmission time interval (sTTI) and a first physical uplink control channel (PUCCH) sTTI, and ii) a second DAI for a pair of a second DL sTTI and a second PUCCH sTTI; receiving ... a third DAI whose value indicates a sum of a value of the first DAI and a value of the second DAI, based on an acknowledge/negative-acknowledge (ACK/NACK) resource related to the first DAI overlapping an ACK/NACK resource related to the second DAI... 
transmitting ... ACK/NACK signals for the first DL sTTI and the second DL sTTI based on the third DAI, through the ACK/NACK resource. 
 
Examiner respectfully indicates that said limitations are taught by US. Pub. 20180048451 to Yin, for example,  in paragraphs 0152-0153   Yin teaches a downlink assignment index (DAI) value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI  and multiple sPDSCH HARQ-ACK reporting in the same UL sTTI (e.g., on a sPUCCH), i.e., the multiple DL sTTIs associated with a single UL sTTI forms a DL association set for the given UL sTTI, and this is indicated by a downlink assignment index (DAI) value may be 
 
Applicant argues that with regard to Yin, the office action relies on paragraphs [0153] and [0158]. At best, these paragraphs disclose a DAI index for each DL sTTI. Yin fails to teach or suggest a DAI index defined for any DL sTTI and PUCCH sTTI pair. It then follows that Yin fails to teach a wireless device receiving a first DAI for a first DL sTTI -first PUCCH sTTI pair and a second DAI for a second DL sTTI - second PUCCH sTTI pair, as expressly required by amended, independent claims 1 and 7. 

Examiner respectfully disagrees with applicant regarding the above statement, Examiner respectfully indicates that said limitations are taught by US. Pub. 20180048451 to Yin, for example,  in paragraphs 0152-0153   Yin teaches a 

Applicant argues that Yin fails to teach receiving any DAI that has a value indicating a sum of two DL sTTIs. As such, Yin cannot disclose a wireless device receiving "a 

Examiner respectfully disagrees with applicant, Examiner would like applicant to read sum to mean total and US. Pub. 20180048451 to Yin, for example,  in paragraphs 0152-0153   Yin teaches a downlink assignment index (DAI) value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI  and multiple sPDSCH HARQ-ACK reporting in the same UL sTTI (e.g., on a sPUCCH), i.e., the multiple DL sTTIs associated with a single UL sTTI forms a DL association set for the given UL sTTI, and this is indicated by a downlink assignment index (DAI) value may be included in the DL assignment DCI, where the DAI value indicates the number of sPDSCH assigned to a given UE within the DL association set of a given UL sTTI, and DAI is a value that indicates the total number of DL sTTI associated with a single UL sTTI)

Applicant argues that claims 1 and 7 are, for at least the reasons presented above, patentable over Yin. So too are claims 2-4, 8-10 and 13, as each of these claims depends from either claim 1 or claim 7. Accordingly, the Applicant respectfully requests that the Examiner withdraw the rejection of claims 1-4, 7-10 and 13. 

.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


                                                                                /GREGORY B SEFCHECK/                                                                                Primary Examiner, Art Unit 2477